UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4520



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID FREEMAN NIBERT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:05-cr-00206-ALL)


Submitted:   December 20, 2006            Decided:   January 12, 2007


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Stephanie L. Haines, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Nibert appeals his sentence for transporting a

minor across state lines to engage in sexual activity, a violation

of 18 U.S.C. § 2423(a) (2000).               Finding no reversible error, we

affirm.

           Nibert first argues that the district court erred in its

application of U.S. Sentencing Guidelines Manual (USSG) § 3A1.1

(2005) by not specifying how the victim was particularly vulnerable

to the offense.        In reviewing the calculation of the advisory

sentencing guideline range, this court “review[s] the district

court’s legal conclusions de novo and its factual findings for

clear error.”      United States v. Hampton, 441 F.3d 284, 287 (4th

Cir. 2006).     We find that the district court did not clearly err in

its   determination      of       the   victim’s    unusual    vulnerability    and

Nibert’s targeting of that vulnerability pursuant to our decision

in United States v. Singh, 54 F.3d 1182, 1190-91 (4th Cir. 1995).

           Nibert also argues that the district court clearly erred

in    denying    him     a        sentence   reduction       for   acceptance    of

responsibility, USSG § 3E1.1 (2005).                    United States v. May, 359

F.3d 683, 688 (4th Cir. 2004).               We conclude from the materials

before us on appeal that the district court did not clearly err in

refusing   to    apply       an    acceptance      of    responsibility   downward

adjustment.




                                         - 2 -
          Accordingly, we affirm Nibert’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -